NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0927-16T1

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

KENNETH W. VERPENT,

     Defendant-Appellant.
_______________________

                   Submitted October 11, 2018 – Decided October 25, 2018

                   Before Judges Koblitz and Currier.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. 09-09-1757.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Frank M. Gennaro, Designated Counsel, on
                   the brief).

                   Dennis Calo, Acting Bergen County Prosecutor,
                   attorney for respondent (William P. Miller, Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief; Catherine A. Foddai, Legal
                   Assistant, on the brief).

PER CURIAM
      Defendant Kenneth Verpent appeals from the August 5, 2016 order

denying his motion to suppress the laboratory results of a urine test administered

following a 2008 automobile accident.            Our Supreme Court remanded

defendant's case so that "exigency may be assessed on a newly developed and

fuller record in light of this Court's holding in [State v. Adkins, 221 N.J. 300

(2015)]." Adkins determined that Missouri v. McNeely, 569 U.S. 141, 144

(2013), which found that alcohol in the bloodstream did not create a per se

exigency, applied retroactively to cases "in the pipeline" at the time it was

decided. Adkins, 221 N.J. at 303. After a plenary hearing, Judge Edward A.

Jerejian found that under the totality of the circumstances, in light of the injuries

to the other driver requiring police intervention and the time it would take to

obtain a search warrant, exigent circumstances existed justifying the search

without a warrant. We affirm substantially for the reasons articulated by Judge

Jerejian in his oral opinion.

      A jury convicted defendant of third-degree assault by auto, N.J.S.A.

2C:12-1(c)(2). Judge Jerejian convicted defendant of driving while intoxicated,

N.J.S.A. 39:4-50; reckless driving, N.J.S.A. 39:4-96; and being under the

influence of a controlled dangerous substance, N.J.S.A. 2C:35-10(b). Defendant

has served his aggregate five-year prison sentence.

                                                                            A-0927-16T1
                                         2
We summarized the State's evidence at the jury trial as follows:

      The State presented the following evidence at trial. At
      about 10:15 a.m., on December 3, 2008, Sabrina Patrick
      was traveling in her Honda Accord from Little Falls,
      New Jersey, to New York City. It was a clear, sunny
      day, and the road surface was dry. She was stopped at
      the main toll plaza for the George Washington Bridge
      when she heard a "very loud crash," after which she
      "was looking at the ceiling of [her] vehicle" because the
      driver's seat in her car had been broken by the impact
      and she had been flung backwards.

      Defendant, who was operating a flatbed tow truck,
      failed to stop and, according to an eyewitness,
      "slammed into the back of the Honda, and a second later
      that Honda hit the back of a truck in front of it." Her
      treating physician testified at trial that, as a result of the
      collision, Patrick had an "L3 burst fracture" of a
      vertebra, which required "spinal fusion" surgery and
      the insertion of metal rods into her body to provide
      needed support.

      An accident reconstruction expert testified that the left
      front side of defendant's truck struck the right rear side
      of Patrick's car at a minimum speed in the range of
      twenty-seven to thirty-three miles per hour. The expert
      attributed the accident to defendant's "delayed
      perception response;" that is, defendant failed to apply
      the truck's brakes until it was too late to avoid colliding
      with Patrick's car.

            ....

      Defendant's urine specimen tested positive for cocaine
      and marijuana metabolites.       The State presented
      testimony from H. Chip Walls, who was qualified as an
      expert in forensic toxicology and the effects of alcohol

                                                                       A-0927-16T1
                                    3
            and drugs on humans. Walls concluded that, when
            defendant's truck struck Patrick's car, defendant was
            suffering the "downside" of his prior ingestion of
            cocaine; he was "crashing" after the initial stimulating
            effects of his cocaine use had passed.

            [State v. Verpent, Docket No. A-3807-10 (App. Div.
            July 2, 2012) (slip op. at 2-3, 6), rev'd in part, appeal
            dismissed in part, 221 N.J. 494 (2015).]

      After the testimony on remand, Judge Jerejian found that "it wasn’t till

2:30 that police secured this sample, [and] . . . that there was probable cause that

he was under the influence of drugs." At 11:20 a.m., the police officer had only

concluded that defendant was "under the influence of something." At 12:10

p.m., when defendant was placed under arrest, the officer had yet to determine

whether defendant was under the influence of alcohol or some other drug. At

12:44 p.m., defendant was given a breathalyzer test and had no alcohol in his

blood. The officer and his tour commander then decided to call in a drug

recognition expert (DRE) to determine whether defendant was under the

influence of any drug. It was not until 2:30 p.m., when the DRE concluded his

exam, that the officers had probable cause to believe that defendant was under

the influence of a drug.

      Defendant argues on appeal:

            POINT I: DEFENDANT'S MOTION TO SUPPRESS
            EVIDENCE WAS IMPROPERLY DENIED

                                                                           A-0927-16T1
                                         4
      We "accord deference to the factual findings of the trial court, which had

the opportunity to hear and see the . . . witness[es] at the suppression hearing

and to evaluate the credibility of [their] testimony." State v Scriven, 226 N.J.
20, 32 (2016). "[W]e must respect factual findings that are 'supported by

sufficient credible evidence' at the suppression hearing, even if we would have

made contrary findings had we sat as the motion court." Ibid. (quoting State v.

Elders, 192 N.J. 224, 243 (2007)). The factual findings of a trial court are also

afforded deference because they are "substantially influenced by [the trial

court's] opportunity to hear and see the witnesses and to have the 'feel' of the

case, which a reviewing court cannot enjoy." State v. Robinson, 200 N.J. 1, 15

(2009) (quoting Elders, 192 N.J. at 244).

      The accident was very serious, it took approximately forty-five minutes

to remove Patrick from her car, the police then conducted field sobriety tests

based on defendant's bloodshot eyes, constricted pupils, and slow and unsteady

gait. They brought defendant to headquarters for a breath test, determined he

was not under the influence of alcohol, and then had him evaluated by a DRE

before obtaining a urine sample. These reasonable actions took considerable

time. In addition, under Adkins, the trial court may afford substantial weight to

the potential dissipation of the substance in a defendant's system. Adkins, 221


                                                                        A-0927-16T1
5
N.J. at 303. The officers had probable cause to believe that defendant was under

the influence of something at the time of his arrest, and they acted in an

objectively reasonable manner under the circumstances to determine what was

in defendant's system. See Adkins, 221 N.J. at 303 (directing reviewing courts

to "focus on the objective exigency of the circumstances faced by the officers").

      In a similar situation, our Supreme Court recently found objective exigent

circumstances, not found by the motion judge, stating: "We conclude that any

delay in seeking to obtain defendant's blood sample after the establishment of

probable cause is attributed to the complexity of the situation and the reasonable

allocation of limited police resources—not a lack of emergent circumstances, as

argued by defendant."     State v. Zalcberg, 232 N.J. 335, 351 (2018).         The

Supreme Court found that the seriousness of the accident, "the presence of

several emergency-services units," the extrication of victims from a vehicle

using the "Jaws of Life," and the fact that the accident "occurred on a typically

busy state highway," all "indicate[d] an objective exigency . . . ." Id. at 351-52.

      Similarly, here the accident occurred at a toll lane at the George

Washington Bridge and required the closure of three out of four traffic lanes,

and officers had to use the "Jaws of Life" to remove Patrick from her car. Unlike

Zalcberg, in which the police officers smelled alcohol on the defendant and


                                                                          A-0927-16T1
                                        6
found a "miniature bottle of an alcoholic beverage in the vehicle's console[,]"

thus creating probable cause that the defendant was under the influence of

alcohol, id. at 339, the police officers here could only determine, approximately

two-and-a-half hours after the accident, when defendant's breathalyzer test was

negative, that he was "under the influence of something" other than alcohol.

This creates an even greater exigency than in Zalcberg, as the police officers,

without knowing which substance was intoxicating defendant, had no way to

estimate the dissipation rate. Therefore, the officers had no way of estimating

how much time they had to obtain a urine sample.

      We affirm substantially for the thorough reasons placed on the record by

Judge Jerejian.    Defendant's arguments concerning the lack of exigent

circumstances are without sufficient merit to require further discussion in a

written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                        A-0927-16T1
                                       7